Citation Nr: 0022655	
Decision Date: 08/25/00    Archive Date: 09/01/00

DOCKET NO.  93-27 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased (original) evaluation for 
Osgood-Schlatter's disease, right knee, currently evaluated 
as 10 percent disabling.

2.  Entitlement to an increased (original) evaluation for 
Osgood-Schlatter's disease, left knee, currently evaluated as 
10 percent disabling.

3.  Entitlement to a compensable (original) evaluation for 
degenerative joint disease, dorsal spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel


INTRODUCTION

The appellant served on active duty from September 1986 to 
June 1992.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1992 rating decision of the 
San Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO in Waco, Texas, currently has 
jurisdiction over this case.

The appellant appeared at a hearing before the undersigned 
Member of the Board on December 6, 1993.  A transcript of 
this hearing has been associated with the record on appeal.


REMAND

This case must again be remanded to ensure full and 
substantial compliance with the Board's remand instructions 
of April 1996.  In that remand, the Board instructed the RO 
to schedule the appellant for VA orthopedic, neurological 
and/or surgical examinations to determine the nature and 
degree of severity of his bilateral knee and dorsal spine 
disabilities.  The RO was also instructed to consider whether 
there was any additional functional loss due to pain under 38 
C.F.R. § 4.40 and/or due to weakness, fatigability, 
incoordination or pain on movement of the left shoulder joint 
under 38 C.F.R. § 4.45, as required by the precedent holding 
of the U. S. Court of Appeals for Veterans Claims (the Court) 
in DeLuca v. Brown, 8 Vet. App. 202 (1995).

On remand, the requested examinations were scheduled and 
conducted in December 1996 (orthopedic for joints and spine) 
and June 1997 (private, fee-basis neurological), but the 
Board finds these examinations inadequate for rating purposes 
for failure to fully address functional loss due to pain and 
to respond specifically to the opinions requested by its 
April 1996 remand instructions.  In particular, the VA joints 
and spine examinations of December 1996 appear cursory in 
nature in that they provide only brief descriptions of 
symptoms and a diagnosis; there is no discussion on either 
examination of the functional loss factors (pain on use, 
weakness, fatigue, and coordination loss).  Further, the 
appellant's representative has recently requested 
consideration of a separate rating for fibromyalgia under 
Diagnostic Code 5025.  On this point, an examination for the 
appellant's hands, thumb and fingers conducted in June 1997 
suggested the possibility of inflammatory arthritis and 
recommended a repeat bone scan (a whole body bone scan was 
previously conducted in January 1996).  Although it is 
unclear from this examination whether the inflammatory 
arthritis involved the knees and dorsal spine, the Board 
believes that further medical work-up and evaluation of the 
appellant's disabilities is indicated under these 
circumstances.

There is also an adjudicatory error that mandates return of 
the claims file for readjudication.  In addressing the 
bilateral knee disabilities, the RO's most recent 
supplemental statement of the case issued in January 2000 
detailed a November 1997 range of motion study; however, this 
report is a misfiled document belonging to another veteran.  
Administrative action has been initiated by the Board to 
ensure that this misfiled document is associated with the 
correct claims file.  Nevertheless, the RO's reliance on this 
report in denying the appellant's claims was prejudicial 
error requiring readjudication of the claims on appeal.

While the delay necessitated by another remand is 
unfortunate, the Court has held that the Board is responsible 
for entering the final decision on behalf of the Secretary in 
claims for entitlement to veterans' benefits, see 38 U.S.C.A. 
§ 7104(a), and as such, remand instructions to the RO in an 
appealed case are neither optional nor discretionary.  See 
Stegall v. West, 11 Vet. App. 268 (1998) (Court vacated and 
remanded a Board's decision because it failed to ensure that 
the regional office achieved full compliance with specific 
instructions contained in a Board remand regarding scheduling 
of VA compensation examinations).  Therefore, full and 
substantial compliance with the Board's remand of April 1996 
will require the RO to reschedule the appellant for VA 
compensation examinations in order to fully address the 
nature and degree of severity of his bilateral knee and 
dorsal spine disabilities, to include assessment of 
functional loss within the context of the Court's holding in 
DeLuca, supra, and 38 C.F.R. §§ 4.40 and 4.45.

Further, as this appeal arises from the denial of higher 
original ratings for the knee and dorsal spine disabilities, 
the RO on remand must consider awarding staged ratings for 
each disability.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should find out if the 
appellant has received any VA or private 
medical treatment for the disabilities at 
issue since the 1996 remand decision.  If 
the appellant has received any medical 
treatment, all treatment records (private 
and/or VA) that are not already part of 
the record should be obtained pursuant to 
established procedures and associated 
with the claims folder.  

2.  Upon completion of the above, and any 
treatment records have been associated 
with the claims folder, the RO should 
reschedule the appellant for VA 
orthopedic and neurological compensation 
examinations limited to determine the 
nature and extent of impairment caused by 
his bilateral knee and dorsal spine 
disabilities.  The claims folder and a 
copy of this remand must be made 
available to and reviewed by the 
examining physician(s) in conjunction 
with the requested examinations.  The 
examiner(s) should indicate whether the 
claims folder was provided in conjunction 
with the examination and reviewed in its 
entirety.  All appropriate diagnostic 
tests and studies deemed necessary by the 
physician(s) to render the opinions 
requested, and to assess the severity of 
the knee and dorsal spine disabilities, 
to include neurological testing, repeat 
bone scan and x-rays, if appropriate, 
should be conducted.

All pertinent symptomatology and medical 
findings should be reported in detail, to 
include any related or existing 
neurological-peripheral nerve, muscular-
strength, and/or arthritic inflammation 
impairment in the affected joints.  In 
accordance with the DeLuca decision cited 
above, the examination report(s) must 
contain information pertaining to any 
weakened movement, including weakened 
movement against varying resistance, 
excess fatigability with use, 
incoordination, painful motion, and pain 
with use for the knees and spine 
disabilities, and provide an opinion as 
to how these factors result in any 
limitation of motion and/or loss of 
function.  If the appellant describes 
flare-ups of pain, the examiner(s) should 
offer an opinion as to whether there 
would be additional limits on functional 
ability during flare-ups, and if 
feasible, express this in terms of 
additional degrees of limitation of 
motion during the flare-ups.  Moreover, 
the examining physician(s) should be 
requested to include a complete and 
detailed discussion of all functional 
limitations associated with the knees and 
dorsal spine in a general sense, 
including precipitating and aggravating 
factors (i.e., movement, activity and 
repeated use of the left arm), 
effectiveness of any pain medication or 
other treatment for relief of pain, 
functional restrictions from pain on 
motion, and the effect each disability 
has upon the appellant's daily 
activities.

In that these examinations are to be 
conducted for compensation rather than 
for treatment purposes, the examining 
physician(s) should be advised to address 
the functional impairment of the 
appellant's knee and dorsal spine 
disabilities in correlation with the 
applicable musculoskeletal diagnostic 
criteria set forth in the VA Schedule for 
Rating Disabilities, 38 C.F.R. Part 4 
(1999).  The examining physician(s) 
should address the degree of severity and 
medical findings that specifically 
correspond to the criteria listed in the 
Rating Schedule for traumatic arthritis, 
limitation of motion, etc., and any other 
related musculoskeletal impairment 
pursuant to the applicable diagnostic 
codes found under 38 C.F.R. § 4.71a, as 
well as for any existing neurological 
impairment, as is appropriate based on 
the medical findings.  The examiner(s) 
must conduct range of motion (ROM) 
testing, and should report the exact ROM 
of the knees and dorsal spine.  The ROM 
results should be set forth in degrees, 
and the report should include information 
as to what is considered "normal" range 
of motion.  The examiner(s) should 
further address the extent of functional 
impairment attributable to any reported 
pain.

Also, the examiner(s) should address 
whether any of the affected joints of the 
knees and dorsal spine are manifested by 
myofascitis, and if so, whether it is at 
least as likely as not that myofascitis 
is part and parcel of the original 
disability picture or is a separate 
disease process.  The examiner(s) should 
provide complete rationale for all 
conclusions reached and copy of the 
examination reports and clinical tests 
should thereafter be associated with the 
claims folder.

3.  The RO should review the claims 
folder and ensure that the foregoing 
development action has been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented. Specific attention 
is directed to the examination reports to 
ensure that they are in compliance with 
the directives of this REMAND.
38 C.F.R. § 4.2 (1999); see also Stegall 
v. West, 11 Vet. App. 268 (1998). 

4.  After completion of the above, the RO 
should consider all additional 
information obtained as a result of this 
remand and readjudicate the appellant's 
claims with consideration of all 
applicable laws and regulations including 
any applicability of "staged" ratings.  
Fenderson, 12 Vet. App. at 119.  Any 
issue that is found to be inextricably 
intertwined should be properly 
adjudicated.  The RO should consider 
carefully and with heighten mindfulness 
the benefit of the doubt rule, if 
applicable. 
   
5.  The RO should further determine 
whether one or more of the appellant's 
claims for an increased evaluation should 
be referred to the Under Secretary for 
Benefits or the Director, VA Compensation 
and Pension Service for assignment of an 
extraschedular rating under the 
provisions of 38 C.F.R. § 3.321(b)(1) 
(1999).         

6.   The appellant is hereby informed 
that he should assist the RO, to the 
extent possible, in the development of 
his claims, and that failure to cooperate 
or to report for any scheduled 
examination may result in an adverse 
decision.  Wood v. Derwinski, 1 Vet. App. 
191, 193 (1991).  The RO must comply with 
all notification requirements and any 
failure of the appellant to cooperate or 
report for examination should be 
documented.

If any benefit sought on appeal, for which a notice of 
disagreement has been filed, remains denied, the appellant 
and his representative should be furnished a supplemental 
statement of the case and given the opportunity to respond 
thereto.  Thereafter, the case should be returned to the 
Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


